DETAILED ACTION
The most recent listing of claims filed on 12/29/2021 will replace all prior versions and listings of claims in the application. Claims 1-2, 4, and 6-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction
A corrected Notice of Allowability is set forth to include consideration of IDS filed 05/20/2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as cited in independent claims 1 and 9-10.

	Rakshit et al (US 20200285246 A1) teaches a computer implemented method  for detecting potential safety issues for autonomous vehicles. The method analyzes an image received from an imaging device to identify an object. The method then compares the identified object with images stored in a database to determine potential safety issues associated with the object. Based on the determined potential safety issues the method then calculates an adjustment to the operation of the autonomous vehicle.

	Takasao (US 20190270448 A1) teaches a driving support apparatus with an obstacle detector to detect an obstacle present in front of the vehicle in the traveling lane along with a rear vehicle detector to detect a following vehicle and an operation controller to determine an avoid operation. The operation controller controls the vehicle to either change lanes, steer within the traveling lane, or apply brakes to avoid collision with a detected obstacle. 

	Stein et al (US 20150210312 A1 teaches a system using cameras to detect objects for a driver-assist system. The system analyzes the captures images to determine a height of an object and may cause a change in the directional course of the vehicle if the height exceeds a predetermined threshold.

The features “wherein the processor is further configured to: derive a degree of hindrance at which the specific obstacle hinders the traveling of the vehicle in a case where the physical object is determined to be the specific obstacle; and brake the vehicle with a second amount of braking that has a larger braking force than the first amount of braking in a case where the degree of hindrance is greater than or equal to a predetermined degree” when taken in the context of claim 1 as a whole, were not uncovered in the prior art teachings.

Claims 9 and 10 recite a method and a CRM respectively with substantially the same limitations as claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant much be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668